Citation Nr: 1748673	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  13-33 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for erectile dysfunction.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection diabetes mellitus type II, associated with herbicide exposure.

6.  Entitlement to service connection for voiding dysfunction, secondary to diabetes mellitus type II.

7.  Entitlement to service connection for peripheral neuropathy, left upper extremity.

8.  Entitlement to service connection for peripheral neuropathy, right upper extremity.

9.  Entitlement to service connection for peripheral neuropathy, left lower extremity.

10.  Entitlement to service connection for peripheral neuropathy, right lower extremity.

11.  Entitlement to an initial rating in excess of 0 percent disabling for left ear hearing loss.

12.  Entitlement to total disability based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. N. Shannon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to May 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision and a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The issues of entitlement to service connection for the diabetes mellitus type II, voiding dysfunction and peripheral neuropathy of the right and left upper extremities and peripheral neuropathy of the right and left lower extremities as well as entitlement to an increased rating for left ear hearing loss and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran has PTSD related to his active service.

2.  The Veteran's right ear hearing loss disability is related to his active service.

3.  The Veteran's erectile dysfunction is causally related to his PTSD.

4.  The evidence of record is against a finding that sleep apnea is related to the Veteran's period of active service.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for establishing entitlement to service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for establishing entitlement to service connection for erectile dysfunction, secondary to PTSD, have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§  3.303, 3.310 (2016).
4.  The criteria for establishing entitlement to service connection for sleep apnea, have not been met.  38 U.S.C.A. §§ 1110 , 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Service Connection  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004);  See also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection for certain chronic diseases may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).

Service Connection for an acquired psychiatric disability, to include PTSD

The Veteran asserts that he has PTSD due to combat stressors experienced during his period of service in the Vietnam War.  He filed his service-connection claim for PTSD in September 2009.

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. 3.303(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Veteran's military personnel records confirm his presence in the Republic of Vietnam during active duty and that he was with the 2nd Battalion, 506th Infantry Company C.  His DD-214 reflects his military occupational specialty (MOS) was an infantryman.  Crucially, Daily Staff Journals (DJs) were reviewed and reflect that an entry of  November 13, 1969 "states that elements of Company C located near Fire Support Base Bastogne engaged an unknown size enemy force resulting in one enemy killed."  See March 2010 Stressor Information.  A November 15, 1969 journal entry reflects "that at 230 hours an element from Company C received two 60mm mortar rounds from a direction west-northwest of their night defensive position resulting in negative casualties."  Id.  The Veteran describes a similar incident at a similar time in the month of November in his reported Spanish to English translation of his lay statement.  See June 2017 Correspondence.  Consequently, the Board finds that the Veteran is entitled to the combat presumption, and that his reported combat-related stressors, to include experiencing fear while engaging the enemy, are deemed credible without requiring independent verification.  38 C.F.R. § 1154(b).  

Specific to claims for PTSD, there must be medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a).  A VA examination report dated in February 2013 concluded that the Veteran did not meet the criteria for the diagnosis of PTSD.  By contrast, a July 2009 private treatment opinion by Dr. N.O. diagnosed the Veteran with PTSD.  For the reasons discussed below, the Board finds that the Veteran's private treatment examiner's findings are sufficient to show a current diagnosis of the PTSD related to his in-service combat stressors.

In 2009 the Veteran's private treatment examiner, Dr. N.O., considered the Veteran's military personnel records, the Veteran's lay statements, and the Veteran's reported symptoms, and determined that the Veteran had PTSD.  In particular, the examiner noted changes in the Veteran's sleeping patterns, nightmares, hallucinations and continuous flashbacks.  The private examiner further noted the Veteran's dislike of loud noises, concentration problems and indicated that "[the Veteran] presents evidence of autonomic hyper arousal (e.g., difficulty sleeping, exaggerated startle response)."  See Page 7 Opinion Letter from Dr. N.O.  The Veteran wakes up constantly during the night and feels the need to guard his bedroom, afraid someone is going to come inside.  The examiner noted the Veteran is reminded of being in Vietnam when it rains and that upon hearing an airplane or explosion, the Veteran throws himself to the floor for protection.  The VA examiner opined, "After evaluation of [the] record, there is medical evidence diagnosing the condition as PTSD in conformance with the DSM-IV; credible supporting evidence that the claimed in service stressor actually occurred; and there is medical evidence of a link between current symptomology and the claimed in service stressor so it is more probable that [the Veteran's] present PTSD that is service connected."  Id.  Dr. N.O.'s assessment is well explained, and demonstrates recognition  and consideration the Veteran's combat stressors.  It is accordingly afforded high probative value.

A subsequent VA examination was conducted in February 2013.  The VA examiner ultimately concluded the Veteran did not meet the criteria for PTSD.  While the examiner noted the Veteran's claimed in service stressors met Criterion A and were adequate to support a diagnosis of PTSD, the examiner found the stressor did not relate to the Veteran's fear of hostile military or terrorist activity.  The 2013 VA examiner did not provide a rationale as to why the Veteran's claimed in-service stressors were not related to a fear of hostile military or terrorist activity.  Further, although the 2013 VA examiner acknowledged the 2009 private treatment opinion letter by Dr. N.O., the examiner did not reconcile his conclusions with the  PTSD-related symptoms reported to Dr. N.O. by the Veteran.  For these reasons, the Board affords the 2013 VA examination little probative value.  

Thus, the probative evidence of record demonstrates that the Veteran is indeed a combat veteran, and that he has a current PTSD diagnosis related to his in-service combat stressors.  The benefit sought on appeal is granted.

Service Connection for Hearing Loss (Right Ear)

An April 2015 VA audiological examination demonstrates a current diagnosis of hearing loss in the right ear, as defined by VA.  38 C.F.R. § 3.385.  Therefore, the remaining inquiry is whether the Veteran's current right ear hearing loss is related to an in service event or injury.  

The Veteran contends his right ear hearing loss had its onset in service.  The Veteran served on active duty from May 1969 to May 1971 and his military occupational specialty was weapons infantry.  The Veteran's May 1971 separation exam showed normal hearing upon exiting service.  Further, the Veteran's in service records are silent as to any complaints regarding hearing loss.

Here, the Board finds the Veteran is competent to assert the occurrence of in-service noise exposure.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board accepts the Veteran's assertions of in service noise exposure while working weapons infantry as credible and consistent with the circumstances of his service, and finds that he was exposed to noise in service.  See 38 U.S.C.A. § 1154(a).  Moreover, as a combat veteran, the Board assumes as true the Veteran served in and around combat noise.  

With respect to nexus, in the April 2015 VA audiological examination report, the audiologist noted that the Veteran's separation audiological test revealed normal hearing for both ears.  When asked whether the Veteran's hearing loss was at least as likely as not caused by or a result of an in service injury or event, the VA audiologist answered "yes" for the left ear, and "no" for the right ear.  Curiously however, the audiologist provided the exact same rationale, word-for-word, for both conclusions.  In pertinent part, the audiologist stated, "It is well known that prolonged exposure to high intensity noise levels like the military type can cause damage to auditory structures resulting in hearing loss.  [The] Veteran was exposed to military noise from infantry for two years in the U.S. Army including one year in Vietnam."  See page 4 April 2015 Hearing Loss and Tinnitus Disability Benefits Questionnaire.  The RO awarded service-connected for left ear hearing loss but not right ear hearing loss.  Without additional explanation as to why the examiner reached different conclusions, and in light of the identical rationale, the Board will resolve all doubt in the Veteran's favor and find service-connection for a right ear hearing loss is established.  

Service Connection for Erectile Dysfunction

The Veteran contends his erectile dysfunction is related to his active service.  In an April 2015 VA examination, the examiner determined the Veteran suffers from erectile dysfunction.  

The Veteran's service treatment records, entrance and separation examinations are all silent for symptoms or complaints relating to erectile dysfunction.  In fact, the Veteran, during the aforementioned examination, told the examiner he had been suffering with this disability for the last ten years.  See page 2 April 2015 Male Reproductive System Conditions Disability Benefits Questionnaire.
In the April 2015 examiner's opinion, the cause of the Veteran's erectile dysfunction was noted as  "medications taken for psychiatric condition."  Id at page 3.  The Board has granted the Veteran service connection for PTSD above, and the evidence of record shows the Veteran is currently being treated with medication for PTSD.  For these reasons, the Board will resolve all doubt in the Veteran's favor and find that Veteran's erectile dysfunction is causally related to his service-connected PTSD.  The benefit sought on appeal is granted on a secondary basis.

Service Connection for Sleep Apnea

The Veteran contends his sleep apnea is related to his active service.  The Veteran complains of a long history of snoring.  The Veteran participated in a sleep study in December 2015.  At that time, the Veteran was diagnosed with severe obstructive sleep apnea.  The first element of service connection has been met.

The Veteran's service treatment records are all silent for complaints relating to sleep apnea.  The evidence of record does not demonstrate that the Veteran's sleep apnea had its onset in service or was caused or aggravated by an in service event.  Although the Veteran has stated he remembers gasping for air during his sleep while in service, his separation examination shows a "normal" clinical evaluation for any nose, sinus, mouth and throat or lung and chest disability.  The Veteran is certainly competent to attest to observable symptoms; however he does not have the medical expertise to diagnose in-service sleep apnea.  To the extent the Veteran is attributing the breathing problems he recalls at night to an in-service sleep apnea disorder, the Board finds his lay assertions to be outweighed by the "normal" clinical evaluation of his nose, sinuses, mouth, throat, lungs and chest noted upon the Veteran's separation from service.  To the extent the Veteran contends his sleep apnea is related to in-service exposure to herbicides in Vietnam, he has not submitted any evidence beyond his own assertions suggestive of a causative link.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a conclusory lay statement that a current condition is related to service is insufficient to warrant a medical examination).  Further, the Veteran has not offered evidence to show that his sleep apnea is causally related to any of his service connected disabilities.  
The preponderance of the evidence is against the Veteran's claim for service connection for sleep apnea and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107; Gilbert, supra.


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for a right ear hearing loss disability is granted.

Entitlement to service connection for erectile dysfunction is granted.

Entitlement to service connection for sleep apnea is denied.


REMAND

In April 2015 the Veteran received a VA examination.  In that examination, the VA examiner determined the Veteran had no current diagnosis for diabetes mellitus type II (or Type I).  "There is no evidence of diabetes as per today's examination, interview, medical records and extensive laboratory work up.  The Veteran reports that he has been told about Impaired Fasting Glucose (prediabetes), but [no] confirmed diagnosis of diabetes."  See page 3 April 2015 Diabetes Mellitus Disability Benefits Questionnaire.  However, in June 2015 the Veteran was reportedly receiving VA treatment for diabetes.  The examiner noted, "[The Veteran] was diagnosed with diabetes one week ago, currently is using metformin 500mg twice daily since six days ago."  See page 3 June 2015 VA Progress Notes.  Given the close proximity in time between these apparent contradictory findings, as well as the fact that there appear to be relevant missing VA treatment records that should be obtained, the Board finds that remand is warranted to obtain a new examination to determine whether the Veteran has a  current diagnosis for diabetes mellitus type II.
The Board notes that a decision on the claim for service connection for type II diabetes mellitus could change the outcome of the Veteran's claims for, peripheral neuropathy of his left and right, upper and lower extremities, and voiding dysfunction.  These remaining claims, including the Veteran's claim for TDIU are also inextricably intertwined.  For this reason, the issue of service connection for diabetes mellitus type II, must be resolved prior to the claims for service connection for voiding dysfunction and peripheral neuropathy of the left and right upper and lower extremities.  See Harris v. Derwinski, 1 Vet. App. 180. 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  A remand is required for the AOJ to adjudicate the inextricably intertwined issues.

The Board adds that in light of its award of service connection for right ear hearing loss above, the Board is remanding the Veteran's claim for a higher rating for left ear hearing loss so the RO has the opportunity to rate the Veteran's disability as a bilateral disability in the first instance.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of any and all VA treatment records and private records from May 2015 to the present day.  After acquiring this information and obtaining any necessary authorizations, the AOJ should associate these records with the claims file.

2.  Schedule the Veteran for a VA examination to determine if the Veteran has a current diagnosis of diabetes mellitus type II.  

If it is determined the Veteran has a current diagnosis of diabetes mellitus type II, then the examiner must state whether it is at least as likely as not (a 50 percent or greater probability) that peripheral neuropathy of the left and right, lower and upper extremities, and voiding dysfunction are caused or aggravated beyond their normal progression by the Veteran's diabetes mellitus type II.  

If the Veteran does not have a current diagnosis of diabetes mellitus type II the examiner must still state whether it is at least as likely as not (a 50 percent or greater probability) the peripheral neuropathies and voiding dysfunction had their onset in, or are otherwise related to the Veteran's military service, to include in-service exposure to herbicide agents.

The examiner must provide a rationale for all opinions provided.  

3.  Then, readjudicate all the issues on appeal, to include the Veteran's increased rating claim for hearing loss, and entitlement to TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West 2014).




____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


